DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 24 June 2022.  Claims 14-26 have been amended.  Claims 1-13 were previously cancelled.  Claims 14-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 8, filed 24 June 2022, with respect to objected claims 14, 15, 17-21 and 23 have been fully considered and are persuasive in light of the claim amendments filed on 24 June 2022.  The objections of claims 14, 15, 17-21 and 23 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 8, filed 24 June 2022, with respect to objected claims 22 and 24-26 have been fully considered and are persuasive.

Applicant’s arguments, see Remarks, pg. 9, filed 24 June 2022, with respect to the rejection of claim 23 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claim amendments filed on 24 June 2022.  The rejection of claim 23 has been withdrawn. 

Applicant’s arguments, see Remarks, pg. 9, filed 24 June 2022, with respect to the rejections of claims 14-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 24 June 2022.  The rejections of claims 14-23 have been withdrawn. 

Claim 16 stands rejected under 35 U.S.C. 112(a) and claims 14-26 stand rejected under 35 U.S.C. 112(b) and as set forth below.

Claim Interpretation
Claims 24-26 have been interpreted as independent claims referencing preceding claim 23-25, respectively (i.e. the Applicant has used a shorthand method of incorporating the limitations of claims 23-25 into claims 24-26, respectively). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2022/0088656 A1 discloses: 
The respective adjustment determined by the determining device is generally spatially resolved in the width direction of the respective slab. For example, the determining device can determine a pivot value for an asymmetric taper adjustment or a bending value for roller bending. (pg. 2, par. [0024])

The adjustment A may be an absolute value (“the roller stand 4, 6 should be set to this adjustment”) or a relative value (“the adjustment of the roller stand 4, 6 should be changed by this value with respect to the adjustment for the slab 2 to be pre-rolled”). In both cases, however, the adjustment A determined by the determining device 8 is generally spatially resolved in the width direction of the respective slab 2. In particular, the determined adjustment A may define a taper adjustment δs (that is to say an asymmetrical setting of the roller gap) and/or a roller bending B.  (pg. 5, par. [0064)

claim 16 (lines 1-3) recites: 
		“… wherein the adjustment varies over a width of the respective slab.”

	In summary, the specification discloses an adjustment is made using a width of a slab.  Hence, the only support for the preceding limitation is found in claim 16; i.e. the specification does not support an adjustment is varied over a width of a slab.  Suggested claim language: “… the adjustment is performed using a width of the respective slab.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 (lines 14-18)  and claim 23 (lines 16-20) recites:
when determining the adjustment of the roller stand for the respective slab, takes into account a first region occupied by a respective preceding slab, located in the conveying direction, relative to at least one of the respective 2Attorney Docket No. 9700-022slabs and a second region occupied by a respective following slab, located in the conveying direction, relative to the respective slab …

The determination of the adjustment of the roller stand for the respective slab is unclear since the claim is determining the adjustment of the roller stand for the respective slab accounting for a region of a respective preceding slab relative to at least one of the respective slabs (i.e. the claim recites a region of a respective preceding slab that can be relative to any one of a plurality of slabs and not expressly “the respective slab”); hence, claim 14 is rendered indefinite.   Suggested claim language: “… a respective preceding slab, located in the conveying direction, relative to the respective slab …”.   

Claims 15-22, dependent from claim 14, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 14.

Claims 24-26, per incorporation of the limitations of claim 23, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to a method/system for processing a slab/strip.

U.S. Patent Publication No. 2010/0219567 A1 discloses an apparatus and method for controlling a process line such as a continuous annealing line or a plating line in which steel materials are continuously processed.

U.S. Patent Publication No. 2015/0034268 A1 discloses a method of producing metal strip in a plant, comprising a continuous casting plant, a first furnace adjoining in conveying direction, a second furnace adjoining the first furnace in conveying direction and a rolling mill adjoining the second furnace in conveying direction.
U.S. Patent Publication No. 2018/0202719 A1 discloses a system and method for controlling temperature setpoints and regulating slab extraction from a multi-zone steel reheat furnace.

European Patent Publication No. EP 4 005 693 A1 discloses a meandering control method, a meandering control device, and hot rolling equipment for hot rolled steel strip.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117